 1   ABRAHAM, FRUCHTER
         & TWERSKY, LLP
 2   TAKEO A. KELLAR (Bar No. 234470)
     11622 El Camino Real, Suite 100
 3   San Diego, CA 92130
     Tel. (858) 764-2580
 4   Fax (858) 764-2582
     tkellar@aftlaw.com
 5
     Counsel for Plaintiff and the Putative Class
 6   [Additional Counsel Appear on Signature Page]

 7                               UNITED STATES DISTRICT COURT

 8                              NORTHERN DISTRICT OF CALIFORNIA

 9
                                                        CASE NO. 3:19-cv-06977-RS
10    HERBERT SILVERBERG, on Behalf of
      Himself and All Others Similarly Situated,
11                                                      STIPULATION OF DISMISSAL
                                    Plaintiff,          AND [PROPOSED] ORDER
12
                          vs.                           Before: Hon. Richard Seeborg
13
      PIVOTAL SOFTWARE, INC., PAUL
14    MARITZ, MICHAEL S. DELL, EGON
      DURBAN, WILLIAM D. GREEN, MARCY
15    S. KLEVORN, MADELYN LANKTON,
      ROBERT MEE, and ZANE ROWE,
16
                                    Defendants.
17

18
             WHEREAS, on August 22, 2019, Pivotal Software, Inc. (“Pivotal” or the “Company”)
19
     entered into an Agreement and Plan of Merger (“Merger Agreement”) with VMware, Inc.
20
     (“VMware”), and Raven Transaction Sub, Inc., a wholly owned subsidiary of VMware (“merger
21
     sub”), providing for the acquisition of Pivotal by VMware (the “Merger”), pursuant to which
22
     Pivotal shareholders would receive $15.00 in cash (the “Merger Consideration”) for each share of
23
     Stock that they owned immediately prior to the time the merger became effective;
24
             WHEREAS, in connection with the Merger, on October 10, 2019, the Company filed a
25
     proxy statement (the “Proxy Statement”) on Schedule 14A with the United States Securities and
26
     Exchange Commission (the “SEC”);
27

28

     STIPULATION OF DISMISSAL AND [PROPOSED] ORDER                                              -1-
     LEGAL02/39564341v1
 1           WHEREAS, on October 24, 2019, Plaintiff Herbert Silverberg (“Plaintiff”) filed the above-

 2   captioned action (the “Action”) asserting claims for violations of sections 14(a) of the Securities

 3   Exchange Act of 1934 in connection with the sufficiency of the information contained in the Proxy

 4   Statement;

 5           WHEREAS, on December 16, 2019, Defendants filed supplemental disclosures (the

 6   “Supplemental Disclosures”) with the SEC disclosing the information that Plaintiff’s Complaint

 7   and other similar shareholders’ complaints asserted was absent from the Proxy Statement;

 8           WHEREAS, it is the current intention of counsel for Plaintiff to submit an application

 9   seeking an award of mootness fees (the “Fee Application”) in connection with the mooted claims

10   if the parties cannot resolve Plaintiff’s Fee Application;

11           WHEREAS, all of the Defendants in the Action reserve all rights, arguments and defenses,

12   including the right to oppose any potential Fee Application;

13           WHEREAS, no class has been certified in the Action;

14           WHEREAS, for the avoidance of doubt, no compensation in any form has passed directly

15   or indirectly to Plaintiff or attorneys and no promise, understanding, or agreement to give any such

16   compensation has been made;

17           WHEREAS, Defendants have denied and continue to deny any wrongdoing and contend

18   that no claim asserted in the Action was ever meritorious;

19           NOW, THEREFORE, upon consent of the parties and subject to the approval of the Court:

20           1.      The Action is dismissed with prejudice as to named plaintiff Herbert Silverberg.

21           2.      Because this Action has not been certified as a class action, notice of this dismissal

22   is not required and dismissal has no prejudicial effect on the rights of any other persons.

23           3.      The Court retains jurisdiction of the Action solely for the purpose of determining

24   Plaintiff’s forthcoming Fee Application, if the parties cannot resolve Plaintiff’s Fee Application.

25           4.      This Order is entered without prejudice to any right, position, claim or defense any

26   party may assert with respect to the Fee Application, which includes the Defendants’ right to

27   oppose the Fee Application.

28

     STIPULATION OF DISMISSAL AND [PROPOSED] ORDER                                                    -2-
     LEGAL02/39564341v1
 1           5.      To the extent that the parties are unable to reach an agreement concerning the Fee

 2   Application, they may contact the Court regarding a schedule and hearing to present such

 3   application to the Court.

 4           6.      If the parties reach an agreement concerning the Fee Application, they will notify

 5   the Court. Upon such notification, the Court will close the Action.

 6

 7    Dated: January 29, 2020                         Respectfully submitted,

 8                                                    ABRAHAM, FRUCHTER & TWERSKY,
                                                      LLP
 9
                                                             /s/ Takeo A. Kellar
10
                                                      Takeo A. Kellar (SBN 234470)
11                                                    11622 El Camino Real, Suite 100
                                                      San Diego, California 92130
12                                                    Telephone: (858) 764-2580
                                                      Facsimile: (858) 764-2582
13                                                    Email: tkellar@aftlaw.com
14
                                                      Michael J. Klein
15                                                    (pro hac vice application forthcoming)
                                                      One Penn Plaza, Suite 2805
16                                                    New York, New York 10119
                                                      Telephone: (212) 279-5050
17                                                    Facsimile: (212) 279-3655
18                                                    Email: mklein@aftlaw.com

19                                                    Attorneys for Plaintiff

20
                                                      GIBSON, DUNN & CRUTCHER LLP
21

22                                                           /s/ Michael D. Celio
                                                      Michael D. Celio (SBN 197998)
23                                                    1881 Page Mill Road
                                                      Palo Alto, California 94304
24                                                    Telephone: (650) 849-5326
                                                      Facsimile: (650) 849-5026
25
                                                      Email: mcelio@gibsondunn.com
26
                                                      Counsel for Defendants Pivotal Software, Inc.,
27                                                    Paul A. Maritz, Robert Mee, and Zane C. Rowe

28

     STIPULATION OF DISMISSAL AND [PROPOSED] ORDER                                                -3-
     LEGAL02/39564341v1
 1
                                           Attorneys for Defendants Pivotal Software,
 2                                         Inc., Paul Maritz, Robert Mee, and Zane Rowe
 3

 4                                         ALSTON & BIRD LLP

 5                                                /s/ Gidon M. Caine
                                           Gidon M. Caine (SBN 188110)
 6                                         950 Page Mill Road
                                           Palo Alto, California 94304
 7                                         Telephone: (650) 838-2000
 8                                         Facsimile: (650) 838-2001
                                           Email: gidon.caine@alston.com
 9
                                           Attorneys for Defendants Michael S. Dell,
10                                         Egon Durban, and William D. Green

11
                                           LATHAM & WATKINS LLP
12
                                                  /s/ Matt Rawlinson
13                                         Matt Rawlinson (SBN 231890)
                                           Hilary H. Mattis (SBN 271498)
14
                                           140 Scott Drive
15                                         Menlo Park, California 94025
                                           Telephone: (650) 328-4600
16                                         Facsimile: (650) 463-2800
                                           Email: matt.rawlinson@lw.com
17                                                hilary.mattis@lw.com
18
                                           Attorneys for Defendants Marcy S. Klevorn and
19                                         Madelyn Lankton

20

21
                                       *   *     *
22
             PURSUANT TO STIPULATION, IT IS SO ORDERED.
23

24
     Dated: __________________,
             January 30         2020           _________________________________
25                                             HON. RICHARD SEEBORG
26                                             United States District Judge

27

28

     STIPULATION OF DISMISSAL AND [PROPOSED] ORDER                                     -4-
     LEGAL02/39564341v1
 1                        ATTESTATION OF CONCURRENCE IN FILING

 2           Pursuant to Northern District of California’s Local Rule 5-1(i)(3), I attest that all

 3   signatories listed, and on whose behalf this filing is submitted, concur in the filing’s content and

 4   have authorized the filing.

 5
      Dated: January 29, 2020                          Respectfully submitted,
 6
                                                       ABRAHAM, FRUCHTER & TWERSKY,
 7                                                     LLP
 8
                                                              /s/ Takeo A. Kellar
 9                                                     Takeo A. Kellar (SBN 234470)
                                                       11622 El Camino Real, Suite 100
10                                                     San Diego, California 92130
                                                       Telephone: (858) 764-2580
11                                                     Facsimile: (858) 764-2582
12                                                     Email: tkellar@aftlaw.com

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION OF DISMISSAL AND [PROPOSED] ORDER                                                  -5-
     LEGAL02/39564341v1
